DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sen et al. (US 2013/0052449) in view of Gruner (US 2007/0153353) and Sen et al. (US 2015/0086771)
Sen et al. (‘449) discloses a method a method for characterizing a nanotube formulation comprising: preparing a nanotube formulation having at least one preselected parameter; selecting an ionic species of ammonium nitrate and a plurality of test concentration levels of ammonium nitrate; generating a plurality of nanotube application solutions from said nanotube and ionic species at the test concentration levels; depositing said plurality of adjusted nanotube application solutions to form a plurality of nanotube fabrics, each having one of said plurality of test concentration levels; and measuring the degree of rafting within each of said plurality of nanotube fabrics (abstract and [0093]). Sen et al. then discloses graph plotting the conductivity of the solutions against the concentration level of ammonium nitrate salts in each application solution ([0095]) and teaches that increased conductivity leads to increased rafting, and vice versa. 
Sen et al. lacks a teaching of forming a nanotube formulation roughness curve relating roughness to concentration levels and the use of functionalized nanotubes as required by claim 1. 
Gruner is cited for its similar teachings of forming a nanotube solution on fabric whereby its solution comprises nanotube and ionic species. Gruner is applied for its teachings that higher roughness of the fabric leads to lower conductance ([0399]-[0402]).

It would have been obvious for one having ordinary skill in the art, having seen the references of Sen et al. and Gruner in combination, to have further plotted the roughness of the nanotube fabric in combination with its measurements of ionic species concentration, rafting, and conductivity since the inverse relationship between conductivity and roughness is also known with respect to nanotube fabrics, as taught by Gruner, and based on Gruner’s teachings that surface morphology significantly affects conductivity.
As to the limitation of using functionalized nanotubes, Sen et al. (‘771) discloses a process for forming scalable nanotube fabrics. Sen et al. (‘771) states the nanotubes within the application solution can be functionalized (see 0074). Sen et al. states the sidewalls of the nanotubes can include moieties that aid in the dispersion of the elements within the application solution and can aid in the efficient formation of the nanotube fabric (see 0075).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Sen et al. (‘449) to include the functionalized nanotubes of Sen et al. (‘771). One would have been motivated to do so since both are in the same field of endeavor of nanotube application solutions and Sen et al. (771) further teaches the inclusion of functionalized nanotubes can improve the dispersion of the application solution was well as bonding within the nanotube fabric.   
As to claims 2-4 and 6, Sen et al.(‘441)  teaches that the utilization range of concentration levels of 10-20 ppm corresponds to desired degrees of rafting ([0097]).
As to claim 5, while Sen et al. (‘441) in view of Gruner does not disclose the maximum surface roughness level, Gruner teaches that lower surface roughness increases conductivity ([0399]). It would have been obvious for one having ordinary skill in the art to have determined the optimum maximum surface roughness through routine experimentation to maintain a minimum conductivity.

As to claim 7, Sen et al. (‘441) discloses nanotubes of varying length in [0061].
	As to claims 10-12, Sen et al. (‘441) teaches use of ammonium nitrate as the ionic species ([0094]).
As to claims 13-15, Sen et al. (‘441)  teaches a purified solution using cross-flow filtration in a nitric acid solution comprising a volume of nanotubes within a liquid medium ([0079]).
As to claim 16, Sen et al. (‘441) teaches depositing the nanotubes using a spin coating solution in [0082],
As to claim 17, Sen et al. (‘441) is silent with respect to the number of test concentration levels. However, it would have been obvious to one having ordinary skill in the art to have determined the number of test concentration levels through routine experimentation depending upon the accuracy of data needed in the absence of a showing of criticality.
As to claims 18-19, Sen et al. (‘441) discloses adjusting the solution in order to forming the desired rafted nanotube fabric (see 0081). Sen et al. (‘441) discloses applying the solution onto a substrate to form the fabric by spin coating (see 0082). The combination of Sen et al. (‘441) and Gruner would arrive at the claimed invention by using the plot to determine the desired roughness/concentration and adjusting the solution based on such findings. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715